DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office correspondence is in response to the Request For Continued Examination submitted on March 7, 2022.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.
Terminal Disclaimer
The terminal disclaimer filed on March 18, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents 9,936,037 and 10,616,360 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was provided by applicant’s representative, Raffi Gostanian, ESQ., Reg. No. 42,595 on March 18, 2022 through subsequent communications following a telephone interview on March 18, 2022.  This listing of claims will replace all prior versions, and listing of claims previously presented.

Listing of Claims:
1. (Currently amended) A method, comprising:
detecting, by a routing device, packets of upstream traffic, during an active session between a subscriber and a destination server;
detecting, by the routing device, a URL page request from the subscriber to the destination server during the active session and passing the URL page request to the destination server;
forwarding a mirrored URL page request to a redirection device;
determining, by the redirection device, that a bulletin service is pending for the subscriber. based on the mirrored URL page request;
generating, by the redirection device, a single TCP packet that redirects the subscriber from the destination server to the pending bulletin service and simultaneously closes the active session between the subscriber and the destination server; and 
transmitting, by the redirection device, the single TCP packet to the subscriber to redirect the subscriber to the pending bulletin service and close the active session between the subscriber and destination server, wherein the pending bulletin service comprises a frame with a notification message which is combined with content of a web page originally requested via the mirrored URL page request.

2. (Previously presented) The method of claim 1, comprising monitoring, by the routing device, upstream traffic from the subscriber.

3. (Previously presented) The method of claim 1, wherein the web URL page request is associated with a “GET” request.



5. (Previously presented) The method of claim 1, wherein the single TCP packet identifies a bulletin server as a redirection destination for the subscriber, wherein the bulletin server comprises an alternative web page server of an Internet Service Provider.

6. (Previously presented) The method of claim 1, further comprising processing the URL page request to determine a subscriber identity and determining whether the notification is pending for the subscriber identity.

7. (Previously presented) The method of claim 1, wherein the method further comprises closing of the active session which ensures that any packets from the destination server are rejected at the subscriber.

8. (Previously presented) The method of claim 7, wherein the single TCP packet comprises a FIN bit included therein which indicates that the active session is to be closed.

9. (Previously presented) The method of claim 1, further comprising allowing the URL page request to pass to the destination server.

10. (Canceled)



12. (Currently amended) A method, comprising:
receiving, by a routing device, a web page request from a subscriber during an active session between the subscriber and a web page server and passing the web page request to the web page server; 
forwarding, by the routing device, a mirrored web page request to a redirection device;
determining, by the redirection device, that a bulletin service is pending for the subscriber based on the mirrored web page request;
generating, by the redirection device, a single TCP packet that redirects the subscriber from the web page server to the pending bulletin service and simultaneously closes the active session between the subscriber and the web page server; and 
transmitting, by the redirection device, the single TCP packet to the subscriber to redirect the subscriber to the pending bulletin service and close the active session between the subscriber and the web page server, wherein the pending bulletin service comprises a frame with a notification message which is combined with content of a web page originally requested via the mirrored web page request.

13. (Previously presented) The method of claim 12, wherein the single TCP packet comprises redirection data and a set FIN bit that closes the active session between the subscriber and the web page server.

14. (Currently amended) The method of claim 13, wherein the set FIN bit ensures any packets from the web page server will be rejected at the subscriber.

15. (Currently amended) A system, comprising:
a router comprising a processor to process packets transmitted over the Internet; and 
a redirection device comprising a processor operatively associated with a memory and having access to at least one database;
wherein the router:
detects a web request from a subscriber to fetch a web page from a destination server, forward the web request to the destination server, and forward a mirrored web request to the redirection device, and
wherein the redirection device:
determines a bulletin service is pending for the subscriber based on the mirrored web request;
generates a single TCP packet that redirects the subscriber from the destination server to the pending bulletin service and simultaneously closes the active session between the subscriber and the destination service; and
transmits the single TCP packet to the subscriber to redirect the subscriber to the pending bulletin service and close the active session between the subscriber and the destination server, wherein the pending bulletin service comprises a frame with a notification message which is combined with content of a web page originally requested via the mirrored web request.

16. (Previously presented) The system of claim 15, wherein the router monitors upstream traffic from the subscriber.

17. (Previously presented) The system of claim 15, wherein the web request is associated with a “GET” request.

18. (Previously presented) The system of claim 15, wherein the single TCP packet comprises an identification of the subscriber in the destination field of the single TCP packet.

19. (Previously presented) The system of claim 18, wherein the single TCP packet comprises a FIN bit included therein which indicates that the active session is to be closed.

20. (Previously presented) The system of claim 15 wherein the router allows selected packets to pass through an Internet Service Provider to the destination server.
35 USC § 101 Analysis –Judicial Exception
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

The claimed invention is directed to statutory subject matter, where it concerns the judicial exception.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement for the redirection of a URL page request sent by a subscriber of an Internet Service Provider wherein a redirection device is used to redirect a URL page request in order to provide a notification service to a user of an ISP.  The redirection device executes a query to a database of subscriber identities to determine whether a bulletin service is pending for the subscriber, and if said bulletin service is pending, generates a redirection as a single TCP packet, and simultaneously closes an active session between the subscriber and the destination server.  The redirection device 
Reasons For Allowance
The following is an examiner’s statement for reasons for allowance.  The closest prior art of record Donzis et al. (U.S. 2004/0107262 A1; herein referred to as Donzis) in view of Britton et al. (U.S. 2010/0024032 A1; herein referred to as Britton) in further view of Jones et al. (U.S. 2003/0182420 A1; herein referred to as Jones) in further view of Li (U.S. 6,799,214 B1; herein referred to as Li) does not teach separately or in combination, methods and a system for redirecting a URL / web page request from a subscriber, during an active session between the subscriber and a destination  server, to a bulletin service when a redirection device is forwarded a mirrored URL / web page request from a routing device, and the redirection device determines that a bulletin service is pending for the subscriber, and based on the mirrored URL / web page request, the redirection device generates a single TCP packet that redirects the subscriber from the destination server to the pending bulletin service and simultaneously closes the active session between the subscriber and the destination server, and that single TCP packet is transmitted to the subscriber to redirect the subscriber to the pending bulletin service and close the active session between the subscriber and the destination server, wherein the pending bulletin service comprises a frame with a notification message which is combined with content of a web page originally requested via the mirrored web request.
Donzis is directed to a method and system for the enforced delivery of messages to customer subscribers and users of an Internet Service or transport service provider.  For the purposes of establishing a reliable delivery of bulletin messages from providers to their users, the system forces the delivery of specially-composed World Wide Web browser pages to the user.
Britton is directed to a method and system for effecting an internet user's privacy directive. In the method, copied packets, that are based on original packets sent from a user client, are monitored for a web content request including state information that is not in compliance with a user's privacy directive
Jones is directed to a method and system for monitoring and controlling access to the Internet of users of a computer network, and relates more specifically to providing pass-by flexible access filtering via packet payload monitoring based on content of a site on the Internet and providing rapid categorization via Flexible Access Filtering.
Li is directed to a method and system for content delivery networks and, in preferred embodiments, to systems and methods for efficient redirection of content requests to mirror sites using http meta-tag protocols to improve content delivery services.
In particular the cited prior art, separately or in combination, does not teach an ordered combination for redirecting a URL / web page request using  a redirection device to generate a single TCP packet that redirects the subscriber from the destination server to the pending bulletin service and simultaneously closes the active session between the subscriber and the destination service, and the pending bulletin service comprises a frame with a notification message which is combined with content of a web page originally requested via the mirrored web request.  Therein, the claimed invention is distinctive from the cited prior art and other analogous art.   For example, when considering prior art Donzis which detects, by a routing device(see Fig. 2 ¶ [0037]) packets(e.g. source IP address of a request) of upstream traffic (¶¶ [0024-0025]) during an active session (e.g. an actively browsing session)(see ¶ [0122]) between a subscriber and a destination server (¶ [0030]) detecting, by a routing device, a URL page request  (¶ [0023]) from a subscriber to the destination server  (¶ [0025], ¶ [0078]), and determining, by the redirection device, that a bulletin service is pending, for the subscriber (see ¶ [0042]), Donzis does not disclose the steps of the claimed invention for performing the redirection to generating, by the redirection device (see ¶ [0022]) , a single TCP packet that redirects the subscriber from the destination server to the pending bulletin service (see ¶ [0028]) and transmitting by the redirection device (e.g. content modification device) , the single TCP packet (e.g. replacement packet) to the subscriber to redirect the subscriber to the pending bulletin service( ¶ [0038]), but the combination does not teach further steps of the claimed invention to perform the redirection.  When considering prior art Jones, in combination with Donzis and Britton, Jones teaches and simultaneously closes the active session between the subscriber and the destination server in response to detection of the pending bulletin service (see ¶ [0050]); and close the active session between the subscriber and destination server (see ¶ [0156]), but the combination omits the steps of mirroring the URL / web page request to determine a pending bulletin service and providing a notification message as required by the claimed invention.  Li, in combination with Donzis, Britton, and Jones teaches forwarding a mirrored URL page request to a redirection device; determining by the redirection device, that a bulletin service is pending for the subscriber based on the mirrored URL page request (Fig. 3, Col 4L Lines 8-39, Col 9: Lines 12-26), but the combination does not teach the claimed requirement for the pending bulletin service to comprise a frame with a notification message which is combined with content of a URL /web page originally requested via the mirrored web request, and therein the claimed invention is distinctive over the prior art.
The limitations as recited (wherein the pending bulletin service comprises a frame with a notification message which is combined with content of a web page originally requested via the mirrored URL page request) and as an ordered combination identify distinctive elements of the claimed invention.  When considered as a whole, these limitations in combination with the other limitations of the independent claims overcome the prior art of record.  Additionally, the specification of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1 – 9, and 11 – 20 are allowed.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure. These references are attached and cited in the accompanying PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee, can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/JAMES N FIORILLO/Examiner, Art Unit 2444